Citation Nr: 0416341	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated at 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  In that decision, the RO denied an increased rating 
for the service-connected lumbosacral strain, rated 10 
percent disabling.  In a September 2002 decision, the RO 
increased the rating to 20 percent.  The veteran continued to 
appeal for a higher rating.

In written correspondences from 2001 to 2002, the veteran 
appears to raise a claim for a total disability rating based 
upon individual unemployability.  The issue has not been 
developed or adjudicated for appellate review.  The Board 
refers the issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2002, the appeal was certified to the Board.  In 
May 2003, the veteran submitted a letter to the Board stating 
that he had been to a VA Medical Center that month and that 
he had been issued a cane, apparently for his back problem.  
The RO should make arrangements to obtain all updated 
treatment reports pertaining to his service-connected back 
disability.

The Board notes that during the course of the appeal, the 
rating criteria for disabilities of the spine have changed.  
The most recent VA medical examination did not contain 
clinical findings addressing the new criteria.  Hence, the 
claim should be returned to the RO and the veteran should be 
afforded timely and thorough orthopedic and neurological 
examinations in order to determine the current severity of 
the veteran's service-connected disability of the lumbar 
segment of the spine, to include the effect of the disability 
on the veteran's functional capabilities.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  The Court has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In addition, the veteran stated in a July 2002 notice of 
disagreement that he had applied for Social Security 
Administration (SSA) disability benefits, due at least in 
part to his back disorder.  In order for VA to properly 
assist the veteran, it is imperative that the SSA's decision 
be obtained as well as all medical reports which were used to 
support such decision.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a back disorder since September 
2001.  The RO should then contact the 
medical providers and obtain copies of 
all related medical records which are not 
already on file.

2.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurological 
examinations of for the purpose of 
ascertaining the current nature and 
extent of severity of his lumbosacral 
strain.   The claims file must be made 
available to the examiner for review.  
The examiner is asked to address the 
following:

a)  Whether there is ankylosis of 
the entire thoracolumbar spine and, 
if so, whether the ankylosis is 
favorable or unfavorable.

b)  Range of motion of the 
thoracalumbar spine (extension, 
forward flexion, left and right 
lateral flexion and left and right 
rotation), expressed in degrees.  

c)  Any associated neurological 
deformities associated with the 
service-connected lumbosacral 
strain.

d)  Whether the veteran experiences 
listing of whole spine to opposite 
side, positive Goldthwite's sign, 
narrowing or irregularity of joint 
space, and/or abnormal mobility on 
forced motion.  

e)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected lumbosacral strain and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  Finally, the 
examiner should express an opinion 
on whether pain could significantly 
limit functional ability during 
flare-ups or when the back is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

3.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

4.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the veteran and 
his representative should be afforded an 
opportunity to respond.  The supplemental 
statement of the case should include 
notice of the new spinal regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



